       PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
        WHEREAS, a Verified Complaint has been filed in the United States District Court
for the Middle District of North Carolina on the 1st day of April 2021 styled as follows:

                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 D/S NORDEN A/S                       )
                                      )
            Plaintiff,                )
                                      )
 v.                                   )       Civil Action Number: 1:21-CV-279
                                      )
 BLUESTONE COAL SALES                 )
 CORPORATION and                      )
 BLUESTONE RESOURCES,                 )
 INC.                                 )
                                      )
            Defendants.               )

      In a certain action to recover damages due and owing to said Plaintiff amounting to
approximately USD 126,293.22, and praying in an Ex Parte Motion that a Writ of
Attachment and Garnishment be issued against the Defendants pursuant to Rule B(1) of
the Supplemental Rules for Certain Admiralty and Maritime Claims, and
       WHEREAS, the Court having reviewed the Verified Complaint, Ex Parte Motion
for Writ of Maritime Attachment and Garnishment, and Declaration and found that the
conditions of Rule B appeared to exist and having entered an Order so stating and
authorizing the issuance of process of maritime attachment and garnishment against said
Defendants attaching property believed to be in the hands of garnishee Truist Bank
(formerly BB&T Bank);
        NOW, THEREFORE, we do hereby empower, strictly charge, and command you,
that if said Defendants cannot be found within the District, you attach all tangible or
intangible property of Defendants BLUESTONE COAL SALES CORPORATION and
BLUESTONE RESOURCES, INC. in rem, USD 126,293.22, comprised of debts, credits,
or effects including but not limited to: bank accounts, checks, payments made to, held or
which may be receivable by, the said garnishee on behalf of the said Defendants, monies,
disbursement advances, payments for goods or other services, documents of title, shares of
stock or other financial instruments and any other funds, collateral or property of any kind
belonging to, claimed by, or held for the benefit of, the Defendants, located and to be found
at Truist Bank (formerly BB&T Bank), 7701 Airport Center Drive, Suite 2700, Greensboro




       Case 1:21-cv-00279-TDS-JEP Document 4 Filed 04/09/21 Page 1 of 2
NC 27409, the garnishee, up to the amount sued for, to-wit: USD 126,293.22 and how you
shall have executed this process, make known to this Court with your certificate of
execution thereof written.
      This the 9th day of April, 2021.
                                                      /s/ Thomas D. Schroeder
                                                     United States District Judge

NOTE: Rule B(3)(b) of the SUPPLEMENTAL FEDERAL RULES OF CIVIL
PROCEDURE provides: “The defendant shall serve his answer within 30 days after
process has been executed, whether by attachment of property or service on the garnishee.”

ISSUED FOR:
E. Winslow Taylor
Taylor & Taylor Attorneys at Law PLLC
NC Bar #: 45533
418 N. Marshall St., Suite 204
Winston-Salem, NC 27101
Tel: 336-418-4745
Email: Winslow@t2legal.com
LOCAL ATTORNEY FOR APPLICANT

OF COUNSEL:
Zeiler Floyd Zadkovich (US) LLP

Luke F. Zadkovich
Edward W. Floyd
Eva-Maria Mayer
luke.zadkovich@zeilerfloydzad.com
ed.floyd@zeilerfloydzad.com
Telephone: (917) 999 6914
215 Park Ave South, 11th Floor
New York, New York 10003
PRO HAC VICE ATTORNEYS
FOR APPLICANT (to be filed)




       Case 1:21-cv-00279-TDS-JEP Document 4 Filed 04/09/21 Page 2 of 2
